Case 5:17-cv-02185-BLF Document 233-1 Filed 03/13/20 Page 1 of 4




 EXHIBIT A
        Case 5:17-cv-02185-BLF Document 233-1 Filed 03/13/20 Page 2 of 4




                          UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF CALIFORNIA

IN RE NEXUS 6P PRODUCTS                               Case No. 5:17-cv-02185-BLF
LIABILITY LITIGATION
                                                      SUPPLEMENTAL DECLARATION
                                                      OF ANDREW PERRY ON BEHALF
                                                      OF SETTLEMENT
                                                      ADMINISTRATOR REGARDING
                                                      POST-DISTRIBUTION
                                                      ACCOUNTING


       I, Andrew Perry, declare:
       1.      I am employed as a senior project manager by Kurtzman Carson Consultants
(“KCC”), a nationally-recognized notice and claims administration firm located at 462 South 4th
Street, Louisville, KY 40202. KCC was retained as the Settlement Administrator in this case,
and as the senior project manager, I oversee all aspects of the administrative services provided. I
submit this declaration regarding the notice and administration services provided in In re Nexus
6P Products Liability Litigation. I have personal knowledge of the content herein, and if called
as a witness, could competently testify thereto.
       2.      This declaration supplements my previous declaration regarding distribution of
the settlement fund (ECF No. 231, Ex. A) for the purpose of post-distribution accounting to the
Court and the parties.
       3.      The total estimated number of Settlement Class Members1 (“Class Members”) is
500,000.
       4.      KCC successfully sent Direct Email Notice and mailed Postcard Notice to
326,334 Class Members.
       5.      Nonparty Amazon confirmed to KCC that it directly and successfully sent Email
Notice to 57,474 Class Members.



1
 All capitalized terms not otherwise defined herein shall have the meanings ascribed to them in the
Settlement Agreement dated 4/10/2019 (ECF No. 194-2) and/or the Preliminary Approval Order (ECF
No. 204).
        Case 5:17-cv-02185-BLF Document 233-1 Filed 03/13/20 Page 3 of 4




       6.      The deadline to submit a request for exclusion (“opt-out”) was September 3,
2019. KCC received 31 timely opt-outs. Approximately 0.01% of the class submitted a request
to opt-out.
       7.      The deadline to submit an objection to the settlement was September 3, 2019.
KCC has received 0 objections.
       8.      The deadline to submit a Claim was October 7. KCC has received 92,439 timely
Claims and 35 late Claims. Approximately 18.49% of the class submitted a Claim.
       9.      Of the 92,439 timely Claims received, 9,377 Claims were deficient. KCC sent
deficiency letters to these claimants. The deadline to respond to deficiency letters was February
3, 2020. Of the 9,377 deficient claims, 304 claims were timely cured.
       10.     Defendants made payments in the total amount of $9,750,000 to the Qualified
Settlement Fund (“QSF”)
       11.     Pursuant to the Court’s Order, KCC issued the following payments from the QSF:
(a) $2,925,000 representing Class Counsels’ fees and $152,023.13 representing Class Counsels’
costs; (b) $39,000.00 representing the incentive awards; (c) a first distribution of class member
settlement payments to 83,338 class members totaling $6,368,712.932; and (d) $250,000 to KCC
for its administration costs. KCC anticipates making a second distribution of class member
settlement payments to 67 class members totaling $13,924.44,
       12.     The claims that were part of the first distribution had no deficiencies and were
approved without requiring any additional follow-up with the claimants. The second distribution
of settlement payments was made after providing notice to 9,377 claimants of deficient proof of
claims, with a February 3, 2020 deadline to cure and, thereafter, receiving late cure responses
from 16 of these claimants, as well as after receiving and processing 52 valid late claims.
       13.     The average recovery per claimant in this case is approximately $76.53 and the
median recovery per claimant is $29.11.




2
 Of these, 925 claims were submitted with incomplete or invalid payment information. KCC
will make settlements payments as soon as updated information is received.

                                             2
           Case 5:17-cv-02185-BLF Document 233-1 Filed 03/13/20 Page 4 of 4




           14.    As of the date of this declaration, 62,780 class members have cashed their
payments totaling $5,120,964.72, and 18,110 class members have not yet cashed their payments
totaling $1,196,458.83. Class members have 90 days from its date to cash payment checks.
           15.    KCC will distribute any residual funds (i.e., funds remaining after initial
distribution(s) and together with any failed electronic payments and checks not cashed within 90
days) in accordance with the Settlement Agreement and, if needed, after discussion with the
parties.


           I declare under penalty of perjury under the laws of the United States of America that the
foregoing is true and correct to the best of my knowledge and that this declaration was executed
this March 13, 2020, at Louisville, Kentucky.




                                                   _________________________
                                                          Andrew Perry




                                               3
